                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


JEFFREY LICHTENSTEIN, et al.

               Plaintiffs,
                                                 NO. 3:20-cv-00736
v.                                               JUDGE RICHARDSON

TRE HARGETT, et al.

               Defendants.


     MOTION FOR LEAVE TO EXCEED PAGE LIMIT FOR REPLY MEMORANDUM

        Plaintiffs respectfully request leave of the Court to exceed the 5-page limit set forth in

Local Rule 7.01(a)(4) for their reply memorandum in support of their motion for a preliminary

injunction.   Defendants requested additional pages for their principal brief to address the

constitutional challenge presented in the case, and the Court granted that request. Plaintiffs

require additional pages to efficiently and thoroughly respond to Defendants’ opposition to a

preliminary injunction and respectfully request leave to file the 18-page reply memorandum

attached hereto.

        Plaintiffs request that the Court enter the Proposed Order submitted herewith and deem

the reply memorandum attached hereto filed.




      Case 3:20-cv-00736 Document 35 Filed 09/11/20 Page 1 of 3 PageID #: 345
Dated: September 11th, 2020           Respectfully submitted,

                                         /s William L. Harbison      .
Danielle Lang*                        William L. Harbison (No. 7012)
Ravi Doshi*                           Lisa K. Helton (No. 23684)
Molly Danahy*                         Christopher C. Sabis (No. 30032)
Jonathan Diaz*                        Christina R.B. López (No. 37282)
Campaign Legal Center                 Sherrard, Roe, Voigt & Harbison, PLC
1101 14th Street NW, Suite 400        150 3rd Avenue South, Suite 1100
Washington, DC 20005                  Nashville, TN 37201
Tel.: (202) 736-2200                  Phone: (615) 742-4200
dlang@campaignlegalcenter.org         Fax: (615) 742-4539
rdoshi@campaignlegalcenter.org        bharbison@srvhlaw.com
mdanahy@campaignlegalcenter.org       lhelton@srvhlaw.com
jdiaz@campaignlegalcenter.org         csabis@srvhlaw.com
                                      clopez@srvhlaw.com


                                      Ezra Rosenberg*
                                      Pooja Chaudhuri*
                                      Lawyers’ Committee for Civil Rights Under Law
                                      1500 K Street NW Suite 900
                                      Washington, DC 20005
                                      Tel.: (202) 662-8600
                                      erosenberg@lawyerscommittee.org
                                      pchaudhuri@lawyerscommittee.org

                                      *Admitted Pro Hac Vice




    Case 3:20-cv-00736 Document 35 Filed 09/11/20 Page 2 of 3 PageID #: 346
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, pursuant to Local Rule 5.01, that on this 11th day of September,
2020, the foregoing Motion For Leave To Exceed Page Limit was served via the Court’s CM/ECF
filing system on the following:

      Janet Kleinfelter
      Andrew B. Campbell
      Alexander Rieger
      Matthew D. Cloutier
      Office of the Tennessee Attorney General
      301 6th Ave. N.
      Nashville, Tennessee 37243
      janet.kleinfelter@ag.tn.gov
      andrew.campbell@ag.tn.gov
      alex.rieger@ag.tn.gov
      matt.cloutier@ag.tn.gov

      Counsel for Defendants



                                                         /s William L. Harbison




     Case 3:20-cv-00736 Document 35 Filed 09/11/20 Page 3 of 3 PageID #: 347
